This opinion is subject to revision before final
                        publication in the Pacific Reporter

                                   2017 UT 20


                                      IN THE

         SUPREME COURT OF THE STATE OF UTAH

                                STATE OF UTAH,
                                  Respondent,
                                         v.
                           SCOTT C. WADSWORTH
                                Petitioner.

                                 No. 20150507
                              Filed April 4, 2017

                On Certiorari to the Utah Court of Appeals

                      Third District, Salt Lake
                The Honorable Judge Vernice S. Trease
                          No. 031908633

                                   Attorneys:
      Sean D. Reyes, Att’y Gen., Tera J. Peterson, Asst. Att’y Gen.,
                     Salt Lake City, for respondent
            Debra M. Nelson, Salt Lake City, for petitioner

 ASSOCIATE CHIEF JUSTICE LEE authored the opinion of the Court, in
 which CHIEF JUSTICE DURRANT, JUSTICE DURHAM, JUSTICE HIMONAS,
                    and JUSTICE PEARCE joined.


     ASSOCIATE CHIEF JUSTICE LEE, opinion of the Court:
   ¶1 In this case we are asked to interpret the terms of a provision
of the Crime Victims Restitution Act, Utah Code section 77-38a-
302(5)(b).1 That provision sets standards for the calculation of
―complete restitution.‖ It states that ―[i]n determining the monetary



 1 All citations to the Crime Victims Restitution Act are to the 2012
version, unless otherwise indicated.
                          STATE v. WADSWORTH
                           Opinion of the Court
sum and other conditions for complete restitution, the court shall
consider all relevant facts, including‖ six enumerated categories of
economic loss.2 UTAH CODE § 77-38a-302(5)(b)(i)–(vi). At issue here is
one of the six enumerated categories—subsection 302(5)(b)(iv),
which states that ―the court shall consider . . . the income lost by the
victim as a result of the offense if the offense resulted in bodily
injury to a victim.‖ Id. § 77-38a-302(5)(b)(iv).
    ¶2 The question presented concerns the effect of the if clause in
this provision—whether it sets an exclusive limit on the availability
of restitution for lost income or states only an exemplary factor of
possible relevance to the court’s analysis. This distinction is a
decisive one in this case, which involves a claim for restitution by the
victim of a sex crime committed by Scott C. Wadsworth. The State
does not allege that the victim suffered bodily injury as a result of



 2   Section 302(5)(b) provides in full as follows:
        (b) In determining the monetary sum and other
             conditions for complete restitution, the court shall
             consider all relevant facts, including:
            (i) the cost of the damage or loss if the offense
                 resulted in damage to or loss or destruction of
                 property of a victim of the offense;
            (ii) the cost of necessary medical and related
                 professional services and devices relating to
                 physical or mental health care, including
                 nonmedical care and treatment rendered in
                 accordance with a method of healing
                 recognized by the law of the place of treatment;
            (iii) the cost of necessary physical and occupational
                 therapy and rehabilitation;
            (iv) the income lost by the victim as a result of the
                 offense if the offense resulted in bodily injury
                 to a victim;
            (v) up to five days of the individual victim’s
                 determinable wages that are lost due to theft of
                 or damage to tools or equipment items of a
                 trade that were owned by the victim and were
                 essential to the victim’s current employment at
                 the time of the offense; and
            (vi) the cost of necessary funeral and related
                 services if the offense resulted in the death of a
                 victim.
                                      2
                          Cite as: 2017 UT 20
                         Opinion of the Court
Wadsworth’s crimes. It alleges only that Wadsworth’s crimes led to
the victim’s depression, which required counseling and impacted her
ability to work. The district court ordered Wadsworth to pay $12,934
in lost income in addition to restitution of the costs of the victim’s
counseling.
    ¶3 Wadsworth challenged the lost income award on appeal,
asserting that lost income is not available under the Crime Victims
Restitution Act unless ―the offense resulted in bodily injury to a
victim.‖ Id. The court of appeals affirmed. It observed that the statute
directs the court to consider ―all relevant facts‖ in determining
complete restitution. State v. Wadsworth, 2015 UT App 138, ¶ 21, 351
P.3d 826. And it interpreted the enumerated categories in section
302(5)(b) as merely exemplary and not exclusive, noting that they
identify only factors that are ―includ[ed]‖ in the ―relevant facts‖ to
be considered. Id. (quoting UTAH CODE § 77–38a–302(5)(b)). Thus, the
court of appeals held that section 302(5)(b) contains ―no express
language limiting the list of relevant facts a court must consider
when awarding restitution.‖ Id. ¶ 21. And it accordingly affirmed the
lost income award entered by the district court against Mr.
Wadsworth.
    ¶4 We reverse. We read the if clause of section 302(5)(b)(iv) as
limiting. Thus, we hold that lost income is available as a component
of complete restitution only ―if the offense‖ in question ―resulted in
bodily injury to a victim.‖ UTAH CODE § 77-38a-302(5)(b)(iv).3
   ¶5 The if clause expresses a condition.4 It says that the court may
consider ―the income lost by the victim as a result of the offense if the



 3  The statute was recently amended. It now provides generally for
consideration of ―the income lost by the victim as a result of the
offense,‖ without any restriction to cases in which ―the offense
resulted in bodily injury to the victim.‖ UTAH CODE § 77-38a-302
(2016). But this case is governed by the previous version of the
statute. And the amendment tells us nothing of relevance to the
meaning of the terms of the applicable statute. See Dorsey v. Dep’t of
Workforce Servs., 2014 UT 22, ¶ 23, 330 P.3d 91 (concluding that ―a
subsequent amendment is rarely helpful in discerning the meaning
or intent‖ of a statute because amendments ―often leave[] room for
either of two alternative inferences‖—that the legislature ―sought to
confirm its longstanding understanding or intent, or it thought better
of a matter once resolved and sought later to revise it‖).
 4 See Criswell v. European Crossroads Shopping Ctr., Ltd., 792 S.W.2d
945, 948 (Tex. 1990) (concluding, in a contract interpretation context,
                                   3
                        STATE v. WADSWORTH
                        Opinion of the Court
offense resulted in bodily injury.‖ Id. (emphasis added). And the
bodily injury requirement holds as a condition only if it is an
exclusive criterion—the sine qua non of a lost income award. We
deem it as such.
   ¶6 The court of appeals’ contrary conclusion robs the statute’s if
clause of its plain meaning. If lost income is available even absent
evidence of bodily injury, then it cannot be said that the court may
consider ―the income lost by the victim as a result of the offense‖
only ―if the offense resulted in bodily injury to the victim.‖ Id. We
reverse the court of appeals on that basis. We hold that section
302(5)(b)(iv) means what it says—―income lost by the victim‖ may
be considered only ―if the offense resulted in bodily injury.‖
    ¶7 This conclusion follows from the expressio unius canon of
construction—the presumption ―that the statutory expression of one
term or limitation is understood as an exclusion of others.‖ Nevares v.
M.L.S., 2015 UT 34, ¶ 31, 345 P.3d 719. This presumption is perhaps
at its height in the context of an ―if-then‖ statement like the one at
issue here. This is an unequivocal statement of a condition. And the
condition would be eviscerated if we were to read the expressed
condition as exemplary and not exclusive.
   ¶8 The statute, as the court of appeals noted, directs the court to
―consider all relevant facts‖ in assessing ―complete restitution.‖
UTAH CODE § 77-38a-302(5)(b). And it sets forth a list of
considerations that are ―includ[ed]‖ among the ―relevant facts‖ that
the court may take into account. Id. With that in mind, we agree with
the court of appeals to some extent. Section 302(5)(b) does not state
an exclusive ―list of relevant facts a court‖ may ―consider when
awarding restitution.‖ Wadsworth, 2015 UT App 138, ¶ 21. The list is
undoubtedly exemplary—an indication of some of the considerations
that may be relevant to an assessment of ―complete restitution.‖



that ―if‖ is standard ―conditional language‖); BSA 77 P St. LLC v.
Hawkins, 983 A.2d 988, 994 (D.C. 2009) (same); N.Y. Bronze Powder Co.
v. Benjamin Acquisition Corp., 716 A.2d 230, 233 n.2 (Md. 1998) (same);
Weber v. N. Loup River Pub. Power & Irrigation Dist., 854 N.W.2d 263,
271 (Neb. 2014) (same); see also BRYAN A. GARNER, GARNER’S MODERN
ENGLISH USAGE 480 (4th ed. 2016) (stating that ―if‖ is used to express
―a conditional idea‖); THE AMERICAN HERITAGE DICTIONARY OF THE
ENGLISH LANGUAGE 874 (5th ed. 2011) (defining ―if‖ as ―[i]n the event
that‖); WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY OF THE
ENGLISH LANGUAGE UNABRIDGED 1124 (2002) (same).
                                  4
                         Cite as: 2017 UT 20
                         Opinion of the Court
    ¶9 But that does not mean that the listed considerations are
without any limiting effect. In interpreting section 302(5)(b) we must
consider all of the statute’s terms. And those terms include not only
the ―all relevant facts‖ and ―including‖ provisos, but also the
conditional statement that lost income is to be considered ―if the
offense resulted in bodily injury to a victim.‖ UTAH CODE § 77-38a-
302(5)(b)(iv). That statement, as noted, is meaningless unless it limits
the consideration of lost income to a case in which ―the offense
resulted in bodily injury to a victim.‖ So, to give effect to that
provision we must enforce that limitation. And, to give effect to the
―all relevant facts‖ and ―including‖ provisos, we must also interpret
the statute’s list as exemplary and not comprehensive.
    ¶10        Our interpretation gives effect to both sets of
provisions. Thus, we agree that section 302(5)(b) does not prescribe a
comprehensive ―list of relevant facts‖ that may be considered in
assessing complete restitution. Wadsworth, 2015 UT App 138, ¶ 21.
But we also conclude that the listed considerations may be limiting
as far as they go.5
    ¶11       We reverse on that basis. In this case the State sought
restitution for ―income lost by the victim as a result of the offense‖
but did not allege that ―the offense resulted in bodily injury.‖ UTAH
CODE § 77-38a-302(5)(b)(iv). We accordingly reverse in light of the
statutory limit on lost income restitution in section 302(5)(b)(iv). We
hold that restitution for lost income is not available in this case
because there was no allegation that Wadsworth’s offense ―resulted
in bodily injury‖ to the victim.




 5  Another example is subpart (v) of section 302(5)(b). Under that
provision the court may consider ―up to five days of the individual
victim’s determinable wages that are lost due to theft of or damage
to tools or equipment items of a trade that were owned by the victim
and were essential to the victim’s current employment at the time of
the offense.‖ UTAH CODE § 77-38a-302(5)(b)(v). That provision makes
sense only if it is understood as limiting. Surely the statement that
the court may consider ―up to five days‖ of lost wages for theft of
tools is an indication of a five-day cap. So this is another indication
of the above-noted structure of section 302(5)(b): the items on the list
are merely exemplary, but they may establish limits on the matters
they address.
                                   5